Order entered October 31, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00717-CR

                     PABLO HERNANDEZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 204th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. F21-76438

                                   ORDER

      The clerk’s record in this case contains certain documents subject to a

sealing order. Accordingly, we STRIKE the clerk’s record filed on September 12,

2022. We ORDER the Dallas County District Clerk to file a sealed clerk’s record

containing:

      (1) State’s Motion to Require Disclosure of Defense Experts;
      (2) State’s Notice of Experts Who May be Called to Testify Under Rules
      702, 703, and 705;
      (3) State Preliminary Witness List;
      (4) State’s Notice of Extraneous Offenses;
      (5) State’s Motion in Limine Concerning Evidence of Complainant’s Sexual
      Conduct and/or Opinion;
      (6) State’s Motion in Limine Concerning Wrongful Convictions; and
      (7) the March 30, 2022 Order Sealing Notices and Motions.

      All other documents contained in the September 12, 2022 clerk’s record

should be refiled in a clerk’s record that is not sealed. The two-volume clerk’s

record shall be filed on or before November 16, 2022.

      We DIRECT the Clerk of this Court to send a copy of this order to Dallas

County District Clerk Felicia Pitre and to all parties.


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE